Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-17 are pending.  Claims 1, 9, and 17 are independent.

Objection to Specification
2.	The title is objected to because the title is not descriptive of the claimed invention

Rejection under 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto (Japanese Publication No. 2019-009573A).  See machine translation submitted with the IDS filed 06/22/2021 (note para or sections 0024 and 0025 of the translation).

Regarding claim 1, Umemoto (see machine translation submitted with the IDS filed 06/22/2021, note para or sections 0024 and 0025 of the translation) discloses an 
a conveyor (including rollers 103) that transports a sheet (102) having a front surface and a back surface in a transportation path along a transportation direction (para or section 0014 the first para); 
an image former (101) (Fig. 1, para or sections 0013 and 0014 the first para) that: 
forms an image on the front surface and the back surface of the sheet being transported in the transportation path (para 0013 and 0014), and 
forms marks (patches on front and back surfaces of sheet) for position detection on the front surface and the back surface (section 0024); 
a reader (100) (Figs. 1 and 3, section 0024) that comprises: 
a first line sensor (105a) that is disposed on a front surface side and midway in the transportation path and that reads the front surface (the position of the image sensor 105a is considered a position midway in the transportation path in Fig. 1) (sections 0024 and 0025); and 
a second line sensor that is disposed on a back surface side and midway in the transportation path and that reads the back surface (the position of the image sensor 105b is considered a position midway in the transportation path in Fig. 1) (sections 0024 and 0025); and 
a controller (CPU 202, controller 201) (in Fig. 2; Fig. 5 step S515 and para or section 0032) that: 

controls the image former (101) to adjust positions of the image formed on the front surface and the image formed on the back surface, wherein 
when viewed in a width direction of the sheet perpendicular to the transportation direction (see arrows in Figs. 3 and 1), the first line sensor (105a) and the second line sensor (105b) are disposed such that:
a first detection range of the first line sensor (105a) on the front surface partially overlaps a second detection range of the second line sensor (105b) on the back surface (Fig. 1, it is inherent that the detection range of any of line sensors 105a and 105b corresponds to the length of the line sensor in the main scanning direction); and 
a part of the first detection range and a part of the second detection range that do not overlap each other extend in one direction and another direction along the sheet width direction (Fig. 3, para 0021 and 0022).

Regarding claim 2, the marks (the patches at four corners of front surface of the chart shown in Fig. 4) formed on the front surface of the sheet are formed in four corners of the first detection range in which the first line sensor can read, and the marks 

Regarding claim 3/2, a storage is inherent in Umemoto that stores relative positional information between a position detected by the first line sensor (105a) and a position detected by the second line sensor (105b), where the positions are detected when an adjustment chart is read by the first line and second line sensors (S501 in Fig. 5, para 0026-0033).  The controller (202) calculates:
a size of the sheet read by the second line sensor (105b) from a sheet edge position detected by the first line sensor (105a) and the relative positional information (para 0034; and (see “front and back misalignment data 2” in para 0032 and “front and back position deviation data” in para 0033); and
a size of the sheet read by the first line sensor (105a) from a sheet edge position detected by the second line sensor (105b) and the relative positional information (para 0034; and (see “front and back misalignment data 2” in para 0032 and “front and back position deviation data” in para 0033)

Regarding claim 4, the relative positional information of Umemoto discussed for claim 3 above is measured based on an image read by the first line sensor (105a) and an image read by the second line sensor (105b) when the adjustment chart is read (Fig. 5 and 0026-0033) and stored in the inherent storage discussed for claim 3.



Regarding claim 7/2, Umemoto’s objective is to enable the image forming apparatus to also form images properly on a larger size sheet by first reading the sheet twice (by reading the sheet the first time and then by inverting the sheet and reading the inverted sheet) (paras 0007 and 0006).  It is inherent that the apparatus of Umemoto functions to read a sheet that has marks formed in four corners of a region in which the first detection range of the first line sensor (105a) and the second detection range of the second line sensor (105b) overlap each other (see overlap shown in Fig. 3).
	Regarding claim 8, see section 0022, note in the second paragraph “a chart in which a patch image is formed on a transparent film in advance at the time of shipment”.
	Claims 9-12 and 14-16 are rejected as being method claims corresponding to rejected apparatus claims 1-4 and 6-8, respectively.

Rejection under 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Umemoto (Japanese Publication No. 2019-009573A) in view of well-known art.  See machine translation submitted with the IDS filed 06/22/2021 (note para or sections 0024 and 0025 of the translation).
Regarding claim 17, Umemoto discloses an image forming apparatus having a CUP (202) and a controller (201), the apparatus comprising an image reading device (100) and an image forming device (101).  The apparatus of Umemoto has already been discussed for apparatus claim 1, which corresponds to method claim 9.  Claim 17 recites a non-transitory computer-readable recording medium storing a program causing a computer to execute controlling an image forming apparatus that have been discussed for claim 1 above (please see the discussion for claim 1). 
Umemoto does not disclose a non-transitory computer-readable recording medium storing a program as claimed.  However, the examiner took Official Notice of the fact that implementing a program and storing it on a non-transitory computer-readable recording medium is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a program, for executing the controlling the image forming apparatus of Umemoto, on a non-transitory computer-readable recording medium for easy handling of the program.

Reasons for Allowance
7.	Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 4, 3, and 2.

8.	The following is an examiner’s statement of reasons for allowance: 
Claim 5/4 would be allowable because Umemoto does not disclose that the relative positional information is measured based on an image formed by the image former on a sheet with a width smaller than a region in which the first detection range and the second detection range overlap each other.
	Claim 13/12 would be allowable for the same reason as given for apparatus claim 5/4, for being a method claim corresponding to apparatus claim 5/4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
9.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Isokawa (US 2016/0286063 A1) discloses an image forming apparatus comprising an image reader having a first line sensor and a second line 
	Maeda (US 2016/0162762 A1)
	Tokuma et al. (US 2021/0377412 A1), late date, Figs. 6, 12 and 13,

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674